Citation Nr: 1100095	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09 27 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a left knee injury with instability.

2.  Entitlement to a disability rating in excess of 40 percent 
for left knee arthritis with limitation of motion.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for the left shoulder, status post rotator cuff repair 
and bursectomy. 

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1977 to June 1987. 

The appeal for a increased rating for the Veteran's left knee 
disabilities comes to the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which, inter alia, denied the Veteran's claims for an increased 
rating for her left knee instability, rated at 20 percent, but 
granted an increased rating of 40 percent for her left knee 
arthritis.  During the pendency of this appeal, jurisdiction of 
the claims folder was transferred to the RO in St. Petersburg, 
Florida. 

The appeal for a higher initial disability rating for the 
Veteran's left shoulder comes to the Board from an April 2010 
rating decision by the RO in St. Petersburg, Florida, which 
granted the Veteran's service connection claim for the left 
shoulder at a 10 percent disability rating.

In written correspondence in September 2010, the Veteran directly 
submitted to the Board an additional statement and duplicates of 
records already contained within the claims file.  The RO has not 
considered this new evidence, and the Veteran has not signed a 
waiver of initial RO consideration of this new evidence.  See 38 
C.F.R. § 20.1304(c) (2010).  However, the statements and evidence 
provided are cumulative of other contentions already of record.  
Thus, the documents submitted by the Veteran may not be deemed 
additional evidence for which a written waiver would be required.  
Id.  In addition, the Board notes the Veteran's repeated 
indications that she wishes to proceed to final adjudication of 
her claims.  See the Veteran's September and November 2010 
statements.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of a total disability rating based on individual 
unemployability due to service-connected disabilities will be 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran's left knee manifests severe lateral instability. 

2.  The Veteran's left knee does not manifest limitation of 
extension to at least 45 degrees.

3.  By this decision, the Veteran is in receipt of a combined 60 
percent rating for her left knee disabilities, which is the 
maximum rating permitted for her lower left leg disabilities.  

4.  The Veteran's left shoulder manifests limitation of motion to 
shoulder level, but is not productive of limitation of motion to 
midway between side and shoulder.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.25, 4.40-4.46, 
4.59, 4.68, 4.71a, Diagnostic Code 5257 (2010). 

2.  The criteria for an evaluation in excess of 40 percent for 
left knee arthritis with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.25, 4.40-4.46, 4.59, 4.68, 4.71a Diagnostic 
Code 5010 (2010).

3.  The criteria for an evaluation of 20 percent for a left 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a Diagnostic Code 5003 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
July 2009.  Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing her about the 
information and evidence not of record that was necessary to 
substantiate her initial claims for a left shoulder condition and 
TDIU, and for a higher rating for her left knee; (2) informing 
her about the information and evidence VA would seek to provide; 
and (3) informing her about the information and evidence she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Furthermore, the July 2009 letter from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date for her claims.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

However, with regard to content, it is noted the left shoulder 
claim at issue stems from an initial rating assignment.  In this 
situation, the United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 5103A 
and their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, clarified its holding in Dingess, indicating 
it was limited to situations where service connection was granted 
and the disability rating and effective date assigned prior to 
the enactment of the VCAA - so prior to November 9, 2000.  If, as 
here, this did not occur until after that date, the Veteran is 
entitled to pre-decisional notice concerning all elements of her 
claims, including these downstream disability rating and 
effective date elements.  And if she did not receive this notice, 
for whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court clarified in 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a 
service connection claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream initial rating and effective date 
elements.  The Court added that its decision was consistent with 
its prior decisions in Dingess and Dunlap, supra.  In this 
regard, the Court emphasized its previous holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has been 
filed, only the notice requirements for rating decisions and 
statements of the case (SOCs) described within 38 U.S.C. §§ 5104, 
7105 control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.

Applying the above law to the present case, the Veteran does not 
contend, nor does the evidence show, any notification 
deficiencies with respect to content that have resulted in 
prejudice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  In fact, with respect to content, the AOJ 
actually provided the Veteran with downstream Dingess notice in 
the July 2009 letter pertaining to the disability rating and 
effective date elements of her left shoulder claim.  

Further, after the Veteran filed an NOD as to a higher initial 
rating for her left shoulder, the additional notice requirements 
described within 38 U.S.C. §§ 5104, 7105 was met by the July 2010 
SOC.  Specifically, that document provided the Veteran with a 
summary of the pertinent evidence as to her left shoulder claim, 
a citation to the pertinent laws and regulations governing a 
higher rating for her left shoulder disability, and a summary of 
the reasons and bases for the AOJ's decision to deny a higher 
rating for the left shoulder.  Therefore, the Veteran has not met 
her burden of establishing any prejudice as to notice provided 
for the downstream initial rating and effective date elements of 
her left shoulder claim, such that there is no prejudicial error 
in the content of her VCAA notice regarding her left shoulder and 
TDIU claims.  

With regards to the timing of her VCAA notice for the left 
shoulder and TDIU claims, the Board observes that the AOJ issued 
all required VCAA notice prior to the April 2010 rating decision 
on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there was no timing error in the provision of notice for these 
issues.  

Concerning her claims for an increased rating for her left knee 
disabilities, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008), the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
Veteran that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the Veteran's employment and daily life.  The Court also required 
notice as to the requirements of the relevant Diagnostic Code.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 
(Fed. Cir. 2009).

The Veteran was provided with general notice as to the 
requirements for an increased rating for her left knee in the 
July 2009 notice letter.  Furthermore, the Veteran has submitted 
statements to VA which show that she is clearly aware of the 
general criteria for proving a claim for an increased rating for 
her left knee.  See the Veteran's statements of January, April, 
September, and November 2008, and of April, May, June, July, 
August, and September 2009, as well as the statement and 
annotated VA medical examination submitted in May 2010.  Finally, 
the June 2008 rating decision, the August 2009 SOC, and the July 
2010 supplemental SOC (SSOC), all provided the Veteran with a 
review of the specific criteria which had been used to decide her 
disability rating for her left knee.  Given this record, any 
error in notice has been in the provision of notice in excess of 
what is required by the governing law.  Therefore, the Veteran 
has clearly been adequately informed of the evidence necessary to 
support her claims to enable her full participation in her case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  
Therefore, the Board concludes the Veteran has been provided with 
all required notice for all of her claims.

With regard to the timing of her VCAA notice with regards to the 
left knee claims at issue, the Board sees the AOJ did not provide 
the Veteran with all general VCAA notice prior to the June 2008 
determination on appeal.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to vitiate 
that decision and start the whole adjudicatory process anew, as 
if that decision was never made.  Rather, VA need only ensure the 
Veteran receives (or since has received) content-complying VCAA 
notice, followed by readjudication of her claims, such that she 
is still provided proper due process.  In other words, she must 
be given an opportunity to participate effectively in the 
processing of her claims.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the SOC 
or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  In fact, as a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing VCAA 
notice in July 2009, the AOJ readjudicated the claim via the 
August 2009 SOC and July 2010 SSOC.  Therefore, the timing defect 
in the notice regarding the Veteran's left knee claim has been 
rectified.  Prickett, 20 Vet. App. at 376.  In addition, the 
Veteran has never alleged how any timing error prevented her from 
meaningfully participating in the adjudication of her claims.  As 
such, the Veteran has not established prejudicial error in the 
timing of her VCAA notice.  See Shinseki, supra. 

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support her claim.  See 38 U.S.C.A. § 
5103A.  The AOJ has secured service treatment records (STRs), VA 
treatment records, three VA medical examinations regarding her 
left knee and a VA medical examination regarding her left 
shoulder, private medical evidence as identified by the Veteran, 
and complete Social Security Administration (SSA) records.  The 
Veteran has submitted numerous personal statements, private 
medical evidence, employment records, and certain Social Security 
Administration (SSA) records.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records which might further support her claims, nor has she 
indicated that such records exist.  

Finally, the Board notes that, pursuant to 38 U.S.C. § 5103A, the 
VA's duty to assist includes "providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim."  This duty 
includes providing an examination that is adequate for rating 
purposes.  See 38 C.F.R. § 4.2.  In this case, the Veteran has 
disputed the conclusions of the October 2007 examination.  See 
the Veteran's August 2009 substantive appeal (VA Form 9).  The 
Board notes that the Veteran was subsequently provided VA medical 
examinations in May 2008 and April 2010.  Furthermore, all of 
these examinations included a range of clinical findings, range 
of motion tests, and description of the functional effects of the 
Veteran's left knee disability.  The Board also notes that the 
April 2010 VA medical examination provided a similarly thorough 
review of the Veteran's left shoulder disability.  Finally, in 
her September 2010 statement, the Veteran indicated that she did 
not wish for a further examination due to any delay it might 
cause.  Therefore, the Board concludes that the duty to assist 
the Veteran in gathering information to advance her claims has 
been met.


Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of her disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The left knee disability claim currently on appeal arises from a 
claim for an increased rating received by the AOJ in March 2007.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when her disabilities have been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, March 2006) until the VA makes a final decision on the 
claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

In addition, because the Veteran has perfected an appeal as to 
the assignment of an initial rating following the initial award 
of service connection for her left shoulder, the Board is 
required to evaluate all the evidence of record reflecting the 
period of time between the effective date of the initial grant of 
service connection (in this case April 23, 2009) until the 
present.  This could result in "staged ratings" based upon the 
facts found during the period in question.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  That is to say, the Board must 
consider whether there have been times since the effective date 
of her award when her left shoulder disability has been more 
severe than at others.  Id. at 126.

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should be taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and passive 
range of motion of both the damaged joint and the opposite 
undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must 
be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Analysis -Left Knee Instability

In a July 1987 decision, the Veteran was granted service 
connection for instability of the left knee as the residual of an 
in-service injury under Diagnostic Code 5257 with a disability 
rating of 20 percent.  38 C.F.R. § 4.71a.  This rating was 
continued in a July 2005 decision, and the Veteran was also 
granted an additional rating of 10 percent for left knee 
arthritis with limitation of motion at that time.  In the June 
2008 decision currently on appeal, the Veteran was granted a 
rating of 40 percent for her left knee arthritis with loss of 
extension, effective August 1, 2007.  The Board notes that the 
Veteran was provided with a 100 percent temporary rating under 38 
C.F.R. § 4.30 for her left knee instability for the period from 
April 24, 2006 to June 9, 2006, for a left knee arthroscopy.  
This is considered a full grant of the benefits sought for that 
period of time, and will not be further addressed by the Board.  
On August 1, 2007, the AOJ reinstated the Veteran's 20 percent 
rating for instability and granted a rating of 40 percent for 
arthritis.  As such, the Board will address both ratings on 
appeal for the periods dating from August 1, 2007.

In this regard, the Board notes that separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
The VA Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the knee, 
and there is also x-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the same 
joint).  Therefore, the separate manifestations of the Veteran's 
left knee disability will be addressed through the following 
analysis.

The Board will first address the instability of the Veteran's 
left knee, currently rated as 20 percent disabling.  Under 
Diagnostic Code 5257, which rates impairment resulting from other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint, a 10 percent rating will be 
assigned with evidence of slight recurrent subluxation or lateral 
instability of a knee; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, the Veteran was provided with a VA medical 
examination in October 2007.  At that time, the examiner 
indicated that the Veteran required a brace for ambulation to 
steady her knee.  She experienced edema, tenderness, guarding, 
and moderate subluxation, but there was no effusion and no genu 
recurvatum.  However, the examiner did find locking pain and 
crepitus.  Further, the examiner did find that the Veteran 
experienced instability in the anterior and posterior cruciate 
ligaments, although all other tests were within normal limits.

The Veteran was provided with another examination for her left 
knee in May 2008.  At that time, the Veteran reported 
experiencing weakness, stiffness, swelling, giving way, lack of 
endurance, locking, and fatigability.  She indicated that she 
experienced constant pain.  She reported that she continued to 
require a brace for walking.  Her knee showed edema, weakness, 
tenderness, redness, and guarding of movement.  The examiner 
further noted "acquired genu recurvatum," as well as weakness 
and insecurity with weight on the knee.  The Veteran also showed 
crepitus and pain, but no genu recurvatum or locking pain.  

Finally, the Veteran was provided with a VA medical examination 
in April 2010.  At that time, the Veteran indicated that she 
experienced buckling and stiffness in her left knee.  The 
examiner also indicated that she continued to use a brace for her 
left knee.  A second examiner reviewed the Veteran's left knee, 
and found that she experienced swelling and tenderness with 
giving way, instability, pain, stiffness, weakness, with locking 
episodes daily.  However, there was no incoordination, 
dislocation, or subluxation.  The examiner further found that the 
Veteran's left knee showed crepitus, effusion, and tenderness 
with moderate instability.  The examiner found clicks and snaps 
with grinding.  Furthermore, the examiner concluded that the 
Veteran showed cruciate and collateral ligament instability with 
stress.  

The record also contains relevant treatment records regarding the 
instability of the Veteran's left knee after her arthroscopic 
surgery of February 2007.  At the time of her original request 
for an increased rating, the Veteran submitted the records of her 
February 2007 left knee arthroscopy, which indicated that her 
"medial meniscus was gone," and that the anterior cruciate had 
been severed.  The Veteran also submitted private treatment 
records dated in March and April 2008 from D. Lowery, M.D., which 
indicated that she was experiencing instability in her left knee, 
and was utilizing a brace at this time.  See also the private 
treatment record dated in September 2007 and March 2008 from Dr. 
Lowery.  A private treatment record dated in June 2008 from P. 
Shannon, M.D., also indicates ongoing treatment for the Veteran's 
left knee instability with use of a knee brace.  A December 2008 
private treatment record provided by R. Thornberry, M.D., also 
indicates that the Veteran had a "2-3 + Lachman" test (showing 
anterior cruciate instability on a scale of 1 to 3), with 
significant crepitation at that time.  The Veteran's VA medical 
treatment records also show that she has consistently been 
wearing a brace due to her instability.

The Veteran also indicated in her June 2007 statement that she 
has been utilizing a brace for her left knee.  See also the 
Veteran's November 2009 VA Form 9 and the August 2008 NOD, 
January, April, September, and November 2008, and July, August, 
September 2009 statements.  In January 2008, the Veteran also 
disputed the October 2007 VA medical examiner's review of her 
left knee instability.  However, the Board notes that different 
examiners will utilize different language when describing a 
disability, and as such the rater must interpret the reports in 
the light of the whole recorded history.  38 C.F.R. § 4.2.  

In this case, the Board concludes that under Diagnostic Code 
5257, the Veteran's left knee instability merits a disability 
rating of 30 percent for the appeal period.  In reaching this 
conclusion, the Board is of the opinion that the Veteran's 
instability has generally been consistently severe over the 
appeal period.  This includes the fact that her instability has 
required the use of a brace, the consistent indications that she 
experiences her left knee giving way, as well as the evidence of 
crepitus and the Lachman's test result of 2-3+ in the private 
record dated in December 2008.  All this shows that her 
instability is most properly rated as severe for the appeal 
period.  Therefore, the Veteran is properly rated at 30 percent 
under Diagnostic Code 5257 for her left knee instability.  
38 C.F.R. § 4.3.  This is the highest rating available for knee 
instability, and as such is considered a full grant of this 
claim.  

Analysis -Left Knee Arthritis

The Board will now turn to analysis of the Veteran's left knee 
rating of 40 percent for arthritis with limitation of extension.  
The Veteran was granted a separate rating for traumatic arthritis 
in July 2005.  The Veteran's left knee arthritis is currently 
rated as 40 percent disabling under Diagnostic Code 5261.  
38 C.F.R. § 4.71a.  This rating has been in effect since August 
1, 2007.  The Board also notes that the Veteran has been 
diagnosed with synovitis for the appeal period.  See the private 
treatment record dated in February 2007 from the Harbin Clinic.  
Both Diagnostic Code 5010 for traumatic arthritis, and Diagnostic 
Code 5020 direct the rater to rate the Veteran's disability under 
5003 (which indicates that the disability should be rated under 
limitation of motion for the affected joint).  Therefore, the 
degenerative disorders affecting the Veteran's left knee will be 
addressed under Diagnostic Codes 5260 and 5261 for limitation of 
motion; however, the Board notes that the Veteran is not entitled 
to have the separately indicated degenerative disorders rated 
separately, under the prohibition against pyramiding for 
overlapping manifestations of a disorder.  See 38 C.F.R. § 4.14, 
4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; a 
10 percent rating will be assigned for limitation of extension of 
the leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 45 
degrees.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; a 10 
percent rating will be assigned for limitation of flexion of the 
leg to 45 degrees; a 20 percent rating will be assigned for 
limitation of flexion of the leg to 30 degrees; and a 30 percent 
rating will be assigned for limitation of flexion of the leg to 
15 degrees.

In VAOGPREC 9-2004 (September 17, 2004) it was held that despite 
motion being in one plane the two motions, flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) in 
straightening the leg, serve different functional roles, although 
both are necessary for normal function, such that they constitute 
two symptomatologies or manifestations that are not duplicative 
or overlapping such that separate ratings may be assigned for 
limitation of knee flexion (38 C.F.R. § 4.71a, DC 5260) and for 
limitation of knee extension (38 C.F.R. § 4.71a, DC 5261) without 
violation of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same or 
different causes. Also, because pain can cause limitation of 
motion, a rating for limitation of motion under DC 5260 or DC 
5261 should take into consideration the degree of additional 
range of motion loss due to pain under 38 C.F.R. § 4.40 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Regarding the Veteran's range of motion of extension of the left 
knee, the October 2007 VA medical examiner, indicated that the 
Veteran's extension was limited to 80 degrees, and that pain 
occurred at 80 degrees, with an additional limitation of motion 
of 10 degrees less (or 90 degrees of extension) after repetitive 
use).  In this case, this measurement appears to be in error, as 
it is so far beyond any other relevant measurement.  Furthermore, 
this is not consistent with the other two subsequent examinations 
of May 2008 and April 2010; therefore, the Board discounts this 
examinations measurement of extension, as there appears to be an 
error in the finding.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As stated by the Court, 
credibility is the province of the Board.  It is not error for 
the Board to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Finally, the Board notes that in January 2008 the 
Veteran disputed the findings of the October 2007 examiner as 
inadequate because the examiner did not use a goniometer as 
indicated by 38 C.F.R. § 4.46.  Therefore, the Board will rely on 
the subsequent examinations as the more probative measurements of 
the Veteran's limitation of left knee extension.

As such, the first probative examination under the appeal period 
is the May 2008 examination.  At that time, the examiner 
indicated that the Veteran's range of motion on extension was 
limited to 25 degrees, and 25 degrees due to pain.  Under 
Diagnostic Code 5261, this reveals a limitation of extension up 
to 20 degrees, but not to 30 degrees, such that a 30 percent 
rating was shown to be appropriate at that time.  The Veteran was 
given another examination which reviewed her left knee in April 
2010.  At that time, the examiner found that the Veteran had 
active and passive extension to 0 degrees but with pain beginning 
at 20 degrees.  Again, under Diagnostic Code 5261, a functional 
limitation of extension to 20 degrees, but which does not rise to 
30 degrees, is indicated as appropriate for a 30 percent 
disability rating.

The Board notes that the Veteran has been provided with a 
disability rating of 40 percent for the period on appeal for her 
arthritis with limitation of extension under Diagnostic Code 
5261, in excess of the disability shown by the relevant VA 
medical examinations.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating in 
excess of 40 percent for the Veteran's left knee extension.  
38 C.F.R. § 4.3.

With currently applicable ratings of 30 percent for instability 
under Diagnostic Code 5257, and 40 percent under Diagnostic Code 
5261 for limitation of extension, the Veteran's rating for her 
left knee is currently evaluated as 60 percent disabling when 
combined through application of the Combined Ratings Table under 
38 C.F.R. § 4.25.  The maximum allowable rating for the combined 
ratings of an extremity is not to exceed the "rating for the 
amputation at the elective level."  38 C.F.R. § 4.68.  As such, 
the rating for amputation for the middle or lower third of the 
leg under Diagnostic Code 5162, applicable in this case, is 60 
percent.  In sum, the Veteran cannot receive a rating in excess 
of the 60 percent currently granted for the appeal period.  
Therefore, any higher rating is prohibited as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Moreover, despite the evidence of record indicating a limitation 
of the Veteran's range of motion on flexion of the left knee, 
this cannot be considered, as no additional disability rating can 
be applied to the Veteran's left knee at this time.  In addition, 
as to functional loss, the Board acknowledges the ample record of 
statements from the Veteran with regards to her functional loss 
regarding her left knee, as well as possible additional ratings 
under different manifestations of her left knee disabilities 
which may be considered.  However, even were the Board to concede 
all the manifestations of her left knee disability which she has 
alleged to be meritorious, with the current rating of 60 percent 
disabling for her left knee no additional rating codes are 
allowed by law.  As such, any additional functional loss or 
manifestations of her left knee disabilities cannot be further 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 206; see also Butts v. Brown, 5 Vet. App. 532, 540 (1993) 
(choice of diagnostic code should be upheld if it is supported by 
explanation and evidence).

As the Veteran has been granted the maximum disability level for 
her left knee for the appeal period, there is no basis to provide 
a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Analysis -Left Shoulder

The Veteran's claim for service connection for her left shoulder 
was granted in April 2010, with an initial rating of 10 percent 
with an effective date of April 23, 2009 under Diagnostic Code 
5003, which directs the rater to consider the relevant joint, in 
this case under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The 
Veteran currently seeks a rating in excess of 10 percent for her 
left shoulder disability.

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  
38 C.F.R. § 4.71, Plate I. 

In this case, the Veteran was provided with a VA medical 
examination regarding her left shoulder in April 2010.  At that 
time, the Veteran was indicated as experiencing a left arm 
passive range of motion of:  forward flexion to 120 degrees with 
pain beginning at 90 degrees, abduction to 110 degrees with pain 
beginning at 90 degrees, external rotation to 30 degrees, 
internal rotation to 20 degrees with pain at 10 degrees.  The 
Veteran experienced an active range of motion for her left 
shoulder of:  forward flexion to 100 degrees with pain at 90 
degrees, abduction to 10 degrees with pain beginning at 90 
degrees, external rotation to 30 degrees with pain at 20 degrees, 
and internal rotation to 20 degrees with pain at 10 degrees.

The examiner noted that the Veteran had a history of rotator cuff 
repair and bursectomy with ongoing bursitis.  She indicated 
experiencing pain, instability, giving way, stiffness, weakness, 
and decreased speed with joint motion.  However, there was no 
incoordination or dislocation or subluxation, but locking 
occurred several times a week, there was also evidence of 
crepitus and tenderness.

The Veteran has argued that her left shoulder should be rated at 
20 percent given the examiner's findings.  See the Veteran's 
August 2010 statement.  In this case, the Board notes that in 
reviewing the Veteran's range of motion without pain she is not 
entitled to a compensable disability rating, in that 90 degrees 
is indicated as limitation of motion to shoulder level.  However, 
because pain can cause limitation of motion, a rating for 
limitation of motion under DC 5201 should take into consideration 
the degree of additional range of motion loss due to pain under 
38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. at 206 (1995).  
As such, referencing the provided diagram for the shoulder, 
findings of forward flexion pain at 90 degrees and abduction at 
90 degrees shows a limitation of motion to shoulder height due to 
pain.  Diagnostic Code 5201 provides that this level of 
limitation of either a major or a minor joint results in a 
disability rating of 20 percent.  38 C.F.R. § 4.71a.  Therefore 
in considering the Veteran's range of motion limitations due to 
pain, the Veteran's left arm, the Board concludes that a rating 
of 20 percent is appropriate.  38 C.F.R. § 4.3.

The Board notes that the April 2010 VA medical examination 
indicated that the Veteran experienced problems with lifting and 
carrying as well as decreased strength with some moderate to mild 
impact on her activities of daily living.  The Veteran has also 
indicated that her left shoulder interferes with her daily 
activities.  See the Veteran's September 2009 statement; see also 
the Veteran's May 2010 statement and annotated VA medical 
examination.  However, the evidence of record does not show that 
this causes additional functional loss the equivalent of 
limitation of the range of motion to midway between the side and 
shoulder level, such that a disability rating in excess of 20 
percent is not appropriate.  Therefore, in considering functional 
loss, the Veteran is entitled to an increased initial disability 
rating for her left shoulder to 20 percent but no higher.  

Other Diagnostic Codes for knee disabilities that provide a 
rating greater than 20 percent for the left shoulder are not more 
appropriate in this case because the facts of this case do not 
support their application.  There is no evidence of favorable or 
unfavorable scapulohumoral articulation (Diagnostic Code 5200), 
or malunion or nonunion of the clavicle or scapula (Diagnostic 
Code 5203).  See, e.g., 38 C.F.R. § 4.71a.  As there is no 
evidence in the record of any of these factors affecting the 
Veteran's left shoulder, these rating codes are not applicable in 
the present case.  See Butts v. Brown, 5 Vet. App. 532, 540 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

The Board adds it does not find that the Veteran's service- 
connected bilateral left shoulder disability on appeal should be 
increased for any other separate period based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of that she was awarded service 
connection for a left shoulder disability there has been no 
discernable fluctuation in the severity of her rating, so the 
Board finds no basis to "stage" her left shoulder rating.


Extraschedular Rating for Veteran's Left Knee and Left Shoulder 
Disabilities

The Court recently clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  
First, the AOJ or the Board must determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the Rating Schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  In this case, the 
Veteran's level of functional impairment shown in the record 
caused by her disabilities are specifically incorporated in the 
rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. 202 at 206.  With the applicable rating criteria 
requiring consideration of these elements of the Veteran's 
disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating 
criteria do not address all of the effects of the Veteran's 
service-connected left knee and left shoulder disabilities, the 
evidence of record does not show any exceptional or unusual 
circumstances, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Despite some 
evidence that her service-connected disabilities interfere to 
some extent with her ability to work, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  

Indeed, to the contrary, the Veteran's evaluation and treatment 
has been entirely on an outpatient basis, not as an inpatient.  
Therefore, the evidence of record simply does not warrant an 
extraschedular rating.  In reaching this conclusion, the Board 
notes that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

A 30 percent disability rating for the Veteran's left knee 
instability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A disability rating in excess of 40 percent for the Veteran's 
left knee arthritis with limitation of extension is denied.  

A 20 percent disability rating for the Veteran's left shoulder 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

In the present case, the Veteran has explicitly raised the claim 
that she is unable to maintain substantially gainful employment, 
at least in part due to her service-connected disabilities.  See 
the Veteran's April 2009 claim.  This claim was previously 
developed and denied by the AOJ in the April 2010 rating decision 
and the July 2010 SOC.

TDIU is granted where a Veteran's service connected disabilities 
are rated less than total, but they prevent her from obtaining or 
maintaining all gainful employment for which her education and 
occupational experience would otherwise qualify her.  38 C.F.R. § 
4.16.  

In this regard, a TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Id.  

The Veteran was rated as to the following service-connected 
disabilities:  40 percent under Diagnostic Code 5261 for left 
knee arthritis with limitation of extension, 20 percent under 
Diagnostic Code 5257 for left knee instability, 10 percent under 
Diagnostic Code 5201 for a left shoulder disability, and 0 
percent for scars of the left knee post-arthroscopic knee 
surgery.  Under 38 C.F.R. § 4.25, these disabilities provide for 
a combined rating of 60 percent, such that the Veteran's TDIU 
claim was reviewed under the requirements for an extraschedular 
rating for TDIU under 38 C.F.R. § 4.16(b).

However, the Veteran's disabilities have now been changed to the 
following for the relevant appeal period: 40 percent under 
Diagnostic Code 5261 for left knee arthritis with limitation of 
extension, 30 percent under Diagnostic Code 5257 for left knee 
instability, 20 percent under Diagnostic Code 5201 for a left 
shoulder disability, and 0 percent for scars of the left knee 
post-arthroscopic knee surgery.  Under 38 C.F.R. § 4.25, these 
disabilities provide for a combined rating of 70 percent, with a 
single disability rated at 40 percent, such that the Veteran's 
TDIU claim must be reviewed under the requirements for a 
schedular rating for TDIU under 38 C.F.R. § 4.16(a).  

In light of this change, a schedular evaluation is for 
consideration.  As such, the Veteran's claim for TDIU had been 
previously considered by the AOJ for rating under 38 C.F.R. 
§ 4.16(b).  However, at this time, the Veteran's TDIU claim now 
properly falls under 38 C.F.R. § 4.16(a).  As such, the Board 
finds that the Veteran's claim for TDIU should be reconsidered as 
currently rated by the AOJ prior to further adjudication by the 
Board. 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on her part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should review the evidence 
of record and determine whether there was 
sufficient medical evidence to decide the 
TDIU claim.  If the RO/AMC determines that 
there is not sufficient medical evidence to 
decide the claim, the Veteran should be 
afforded a VA examination to ascertain the 
severity and manifestation of the service 
connected disabilities and the Veteran's 
capacity for performing gainful employment.  

2.  After effectuating the Board's decision 
in this case, the RO/AMC should reconsider 
the Veteran's TDIU claim in light of the 
increased evaluations assigned for the 
service connected disabilities.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of any 
additional evidence.  If the benefit sought is not granted, the 
Veteran should be furnished a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
she desires to have considered in connection with her current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


